Exhibit 10.8

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
May 23, 2013, by and among MICHAEL KORS (USA), INC., a Delaware corporation
having its principal executive offices in New York County, New York (the
“Company”), MICHAEL KORS HOLDINGS LIMITED, a British Virgin Islands corporation
having its registered office Road Town, Tortola, British Virgin Islands (“MKHL”)
and JOHN D. IDOL (“Executive”).

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, in accordance with the terms and provisions herein
contained;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Employment.

(a) The Company hereby employs Executive, and Executive hereby accepts such
employment, on the terms and subject to the conditions contained herein.

(b) Executive shall serve as the Chief Executive Officer of the Company and MKHL
faithfully and to the best of his ability. Initially, all of Executive’s
business time will be dedicated to serving as Chief Executive Officer of the
Company. Subject to any existing contractual obligations of MKHL and its
subsidiaries, Executive shall have general authority over the business of the
Company and shall manage the day-to-day operations of the Company; provided,
however, that Executive understands and agrees that (i) the Board of Directors
of MKHL (the “Board”) will be responsible for setting overall strategic goals of
MKHL and its subsidiaries (including, without limitation, the Company) and
advising Executive with respect thereto, and (ii) the Board’s and/or certain of
its members’ active strategic involvement in matters relating to design
direction, marketing concepts, production logistics and financial objectives
shall not be deemed to constitute managing day-to-day operations. Executive will
report only to the Board, and, subject to any existing contractual obligations
of MKHL and its subsidiaries, all other executives of the Company shall report
to Executive, unless Executive determines otherwise. Executive acknowledges and
agrees that, except as otherwise provided in accordance with Section 1(c), the
Company will be his sole employer under this Agreement and the Company will
provide all payments and benefits to Executive under this Agreement.

(c) At the request of MKHL, Executive further agrees, without additional
compensation, to act as an officer and/or director of subsidiaries of MKHL,
other than the Company. At the direction of MKHL, any rights and obligations of
the Company hereunder may be assigned, in whole or in part, to such
subsidiaries; provided that the Company’s obligations with respect to
compensation and benefits, including, without limitation, Base Salary (as
defined below), shall remain the Company’s obligations, unless Executive
consents in writing to such assignment, which such consent shall not be
unreasonably withheld.



--------------------------------------------------------------------------------

(d) During Executive’s employment hereunder, MKHL shall use its best efforts to
cause Executive to be elected or appointed, as the case may be, to a position on
the Board and the Company’s Board of Directors (the “Company Board”). Executive
agrees that upon termination of his employment hereunder for any reason, he
shall resign immediately from both the Board and the Company Board, as well as
from any officerships and/or other directorships with MKHL or any of its
subsidiaries.

(e) Executive shall devote substantially his full business time and attention
and his best efforts to the performance of his duties hereunder; provided,
however, that Executive may engage in charitable, educational, civic and
religious activities and may participate as an investor, officer or director
with respect to passive investments owned by or for the benefit of Executive or
members of his immediate family, but only to the extent such activities and
service do not result in a conflict of interest with the Company or interfere
with the performance of Executive’s duties and responsibilities hereunder.

2. Term. The term of the employment of Executive with the Company commenced on
December 2, 2003 and shall continue under this Agreement through March 31, 2015
(the “Initial Term”), subject to the terms and provisions of this Agreement.
After the expiration of the Initial Term, this Agreement shall be automatically
renewed for additional one-year terms (each, a “Renewal Term”) unless either the
Company or Executive gives written notice to the other of the termination of
this Agreement at least ninety (90) days in advance of the next successive
one-year term. Any election by the Company or Executive not to renew such
employment at the end of the Initial Term or any Renewal Term shall be at the
sole, absolute discretion of the Company or Executive, respectively. The period
Executive is employed hereunder during the Initial Term and any such Renewal
Terms is referred to herein as the “Term”.

3. Salary. Executive’s base salary (“Base Salary”) shall be at the rate of
$2,500,000 per year, which shall be payable in accordance with the Company’s
customary payroll practices in effect from time to time. The Base Salary shall
be subject to possible increases at the sole discretion of the Board; provided,
however, that in no event shall Executive’s Base Salary during the Term be less
than at the rate of $2,500,000 per year.

4. Annual Bonus. For each complete fiscal year during the Term (or, on a
prorated basis for any period representing less than a full fiscal year),
Executive, as additional compensation hereunder, shall be entitled to receive a
bonus equal to 2.5% of MKHL’s consolidated earnings before interest, taxes,
depreciation and amortization (“EBITDA”) for such fiscal year of the Term, up to
a maximum of $5,000,000 for any fiscal year (the “Annual Bonus”). Such Annual
Bonus shall be payable in a single lump sum cash payment within thirty (30) days
of the determination of EBITDA. EBITDA for any fiscal year shall be determined,
and certified, by the accounting firm that regularly performs the audit
functions for MKHL, whose determination shall be final and binding on the
parties. Such determination shall be made in accordance with U.S. generally
accepted accounting principles, consistently applied, as in effect on the date
of this Agreement.

5. IPO. In the event that following MKHL’s initial public offering, the
compensation payable to Executive hereunder becomes (or is reasonably likely to
become) subject

 

2



--------------------------------------------------------------------------------

to the deduction limitations of Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), taking into account the application of any
applicable transition period under Section 162(m) of the Code and the
regulations promulgated thereunder, the parties agree to negotiate in good faith
to implement as promptly as possible such revisions to the structure (including
the timing, form and type) of such compensation so as to achieve to the greatest
extent possible full tax deductibility of such compensation under Section 162(m)
of the Code; provided, however, that in no event shall any such revisions result
in a reduction in the aggregate amount of compensation otherwise contemplated to
be payable to Executive hereunder.

6. Employee Benefits.

(a) Generally. During the Term, Executive shall be entitled to participate in
any and all Company employee benefit plans and programs (but, except as
otherwise provided in this Agreement or as determined by the Compensation
Committee of the Board, excluding bonus and equity-based plans), which generally
are made available to senior officers of the Company, in accordance with, and
subject to, the terms and conditions of such plans and programs (including,
without limitation, any eligibility limitations) as they may be modified by the
Company from time to time in its sole discretion.

(b) Life Insurance. During the Term, the Company shall pay the premiums, up to a
maximum of $50,000 per annum, for the $5,000,000 whole life insurance policy
presently maintained by Executive. Upon termination of this Agreement, Executive
will reimburse to the Company the amount of any such annual premium paid by it
attributable to any period after the end of the Term.

(c) Vacation. During the Term, Executive shall be entitled to five (5) weeks of
paid vacation in each fiscal year of the Company. Executive shall forfeit any
vacation time that remains unused at the end of any fiscal year.

(d) Transportation. During the Term, the Company shall provide Executive with an
automobile and driver for transportation to and from the Company’s offices and
for other business purposes. Such automobile shall be a Mercedes-Benz S-Class or
an automobile at least substantially equivalent in price thereto.

(e) Expense Reimbursement. During the Term, the Company shall reimburse
Executive for all reasonable and necessary expenses (including first class air
travel and the use of a private jet leased by the Company or one of its
affiliates for select trips, as appropriate) incurred by Executive incident to
the performance of his duties hereunder, in accordance with the Company’s
policies and procedures.

7. Termination of Employment.

(a) Death and Total Disability. Executive’s employment under this Agreement
shall terminate immediately upon his death or Total Disability (as defined
below). For purposes of this Agreement, the term “Total Disability” shall mean
any mental or physical condition that: (i) prevents Executive from reasonably
discharging his services and employment duties hereunder; (ii) is attested to in
writing by a physician who is licensed to practice in the State of New York and
is mutually acceptable to Executive and the Company (or, if the

 

3



--------------------------------------------------------------------------------

Executive and the Company are unable to mutually agree on a physician, the
Company Board may select a physician who is a chairman of a department of
medicine at a university-affiliated hospital in the City of New York); and
(iii) continues, for any one or related condition, during any period of six
(6) consecutive months or for a period aggregating six (6) months in any
twelve-month period. Total Disability shall be deemed to have occurred on the
last day of such applicable six-month period.

(b) Cause. The Company shall at all times, upon written notice to Executive
given at least ten (10) days prior to the Termination Date, have the right to
terminate this Agreement and the employment of Executive hereunder for Cause (as
defined below); provided, however, that prior to such termination taking effect,
Executive shall have been given an opportunity to meet with the Board, and a
majority of the Board shall have thereafter voted to terminate Executive’s
employment.

For purposes of this Agreement, the term “Cause” means the occurrence of any one
of the following events: (i) Executive’s gross negligence, willful misconduct or
dishonesty in performing his duties hereunder; (ii) Executive’s conviction of a
felony (other than a felony involving a traffic violation); (iii) Executive’s
commission of a felony involving a fraud or other business crime against MKHL or
any of its subsidiaries; or (iv) Executive’s breach of any of the covenants set
forth in Section 9 hereof; provided that, if such breach is curable, Executive
shall have an opportunity to correct such breach within thirty (30) days after
written notice by the Company to Executive thereof.

(c) Change of Control. Unless otherwise agreed by the Company and Executive,
this Agreement shall automatically terminate upon a Change of Control. For
purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred when any person, entity or group of affiliated persons or entities
purchase or otherwise acquire (i) more than 50% of the combined voting power of
the outstanding stock of MKHL or (ii) all or substantially all of MKHL’s assets.

(d) Executive Termination Without Good Reason. Executive agrees that he shall
not terminate his employment for any reason other than Good Reason without
giving the Company at least six months’ prior written notice of the effective
date of such termination. Executive acknowledges that the Company retains the
right to waive the notice requirement, in whole or in part, and accelerate the
effective date of Executive’s termination. If the Company elects to waive the
notice requirement, in whole or in part, the Company shall have no further
obligations to Executive under this Agreement other than to make the payments
specified in Section 8(a). After Executive provides a notice of termination, the
Company may, but shall not be obligated to, provide Executive with work to do
and the Company may, in its discretion, in respect of all or part of an
unexpired notice period, (i) require Executive to comply with such conditions as
it may specify in relation to attending at, or remaining away from, the
Company’s places of business, or (ii) withdraw any powers vested in, or duties
assigned to, Executive. For purposes of a notice of termination given pursuant
to this Section 7(d), the Termination Date (as defined below) shall be the last
day of the six month notice period, unless the Company elects to waive the
notice requirement as set forth herein.

 

4



--------------------------------------------------------------------------------

For purposes of this Agreement, “Good Reason” means and shall be deemed to exist
if: (i) Executive is assigned duties or responsibilities that are inconsistent
in any material respect with the scope of the duties or responsibilities of his
title or position, as set forth in this Agreement; (ii) the Company or MKHL
fails to perform substantially any material term of this Agreement, and, if such
failure is curable, fails to correct such failure within thirty (30) days after
written notice by Executive to the Company or MKHL, as applicable;
(iii) Executive’s office is relocated more than fifty (50) miles from its
location immediately prior to such relocation; (iv) the Company or MKHL fails to
have this Agreement assumed by a successor; (v) Executive’s duties or
responsibilities are significantly reduced, except with respect to any corporate
action initiated or recommended by Executive and approved by the Board;
(vi) Executive is involuntarily removed from the Boards of the Company and MKHL
(other than in connection with a termination of employment for Cause, voluntary
termination without Good Reason, death or Total Disability); or (vii) subject to
the proviso set forth in the third sentence of Section 1(b) above, the Board is
managing the day-to-day operations of the Company and, after receipt of written
notice from Executive to such effect (and sufficient time to cease such
involvement), the Board continues to do so.

(e) Executive Termination for Good Reason. Executive may terminate his
employment hereunder for Good Reason (and this Agreement shall accordingly
terminate) by providing written notice of his intention to terminate, and
specifying the circumstances relating thereto, to the Board within thirty
(30) days following the occurrence of any of the events specified above as
constituting Good Reason and at least ten (10) days prior to the Termination
Date.

8. Consequences of Termination or Breach.

(a) Termination Due to Death or Total Disability, for Cause, Upon Change of
Control or Without Good Reason. If Executive’s employment under this Agreement
is terminated under Sections 7(a), 7(b), 7(c) or 7(d) hereunder, or Executive
terminates his employment for any reason other than Good Reason, Executive shall
not thereafter be entitled to receive any compensation and benefits under this
Agreement other than for (i) Base Salary earned but not yet paid prior to the
Termination Date, and (ii) reimbursement of any expenses pursuant to
Section 6(e) incurred prior to the Termination Date (collectively, the “Accrued
Obligations”).

(b) Termination Without Cause or With Good Reason. If Executive’s employment
under this Agreement is terminated by the Company without Cause (which right the
Company shall have at any time during the Term) and other than for the reasons
provided for in Sections 7(a) or 7(c) above, or Executive terminates his
employment for Good Reason, the sole obligations of the Company to Executive
shall be (i) to make the payments described in Section 8(a) for Accrued
Obligations, and (ii) to pay to Executive in a single lump sum payment, within
thirty (30) days from the Termination Date, a separation allowance equal to two
times (A) Executive’s then current Base Salary and (B) the Annual Bonus paid or
payable to Executive pursuant to Section 4 with respect to the Company’s last
full fiscal year ended prior to the Termination Date. Executive acknowledges and
agrees that in the event the Company terminates Executive’s employment without
Cause and other than for the reasons provided for in Sections 7(a) or 7(c) or
Executive terminates his employment for Good Reason, Executive’s sole remedy
shall be to receive the payments specified in this Section 8(b).

 

5



--------------------------------------------------------------------------------

(c) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any damages that Executive may incur or other payments to be made to
Executive hereunder as a result of any termination or expiration of this
Agreement, nor shall any payments to Executive be reduced by any other payments
Executive may receive, except as set forth herein.

9. Restrictive Covenants and Confidentiality.

(a) No-Hire. During the two year period following the date of Executive’s
termination of employment hereunder for any reason (the “Termination Date”),
Executive shall not employ or retain (or participate in or arrange for the
employment or retention of) any person who was employed or retained by the
Company or any of its parents, subsidiaries or affiliates within the one-year
period immediately preceding such employment or retention.

(b) Confidentiality. Recognizing that the knowledge, information and
relationship with customers, suppliers and agents, and the knowledge of the
Company’s and its parents’, subsidiaries’ and affiliates’ business methods,
systems, plans and policies, which Executive shall hereafter establish, receive
or obtain as an employee of the Company or any such parent, subsidiary or
affiliate, are valuable and unique assets of the businesses of the Company and
its parents, subsidiaries and affiliates, Executive agrees that, during and
after the Term hereunder, he shall not (otherwise than pursuant to his duties
hereunder) disclose, without the prior written approval of the Board, any such
knowledge or information pertaining to the Company or any of its parents,
subsidiaries and affiliates, their business, personnel or policies, to any
person, firm, corporation or other entity, for any reason or purpose whatsoever.
The provisions of this Section 9(b) shall not apply to information which is or
shall become generally known to the public or the trade (except by reason of
Executive’s breach of his obligations hereunder), information which is or shall
become available in trade or other publications and information which Executive
is required to disclose by law or an order of a court of competent jurisdiction.
If Executive is required by law or a court order to disclose such information,
he shall notify the Company of such requirement and provide the Company an
opportunity (if the Company so elects) to contest such law or court order.
Executive agrees that all tangible materials containing confidential
information, whether created by Executive or others which shall come into
Executive’s custody or possession during Executive’s employment shall be and is
the exclusive property of the Company or its parents, subsidiaries and
affiliates. Upon termination of Executive’s employment for any reason
whatsoever, Executive shall immediately surrender to the Company all
confidential information and property of the Company or its parents,
subsidiaries or affiliates in Executive’s possession.

(c) Non-Compete. Executive agrees that during the Term, Executive will not
engage in, or carry on, directly or indirectly, either for himself or as an
officer or director of a corporation or as an employee, agent, associate, or
consultant of any person, partnership, business or corporation, any business in
competition with the business carried on by the Company and its parents,
subsidiaries and affiliates in any market in which the Company or its parents,
subsidiaries and affiliates actively conduct business.

 

6



--------------------------------------------------------------------------------

10. Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach or violation by Executive of any of the covenants or agreements
contained in Section 9 of this Agreement may cause irreparable harm and damage
to the Company or its parents, subsidiaries or affiliates, the monetary amount
of which may be virtually impossible to ascertain. Therefore, Executive
recognizes and hereby agrees that the Company and its parents, subsidiaries and
affiliates shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any breach or violation of any or all of
the covenants and agreements contained in Section 9 of this Agreement by
Executive and/or his employees, associates, partners or agents, or entities
controlled by one or more of them, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other rights
or remedies the Company, and its parents, subsidiaries or affiliates may
possess.

11. Indemnification. To the extent permitted by law and the Company’s or MKHL’s
by-laws, the Company and/or MKHL (as applicable) will indemnify Executive with
respect to any claims made against him as an officer, director or employee of
the MKHL, the Company or any other subsidiary of MKHL, except for acts taken in
bad faith or in breach of his duty of loyalty to the Company or MKHL. Executive
shall be covered under a directors and officers liability insurance policy with
a coverage limit of at least $2,000,000, to be maintained by the Company during
the Term (and for as long thereafter as is practicable).

12. Attorney’s Fees. The Company shall pay or reimburse Executive for reasonable
legal expenses (including reasonable attorney’s fees and expenses) incurred in
connection with the preparation of this Agreement up to a maximum of $25,000.

13. Taxes. All payments to be made to and on behalf of Executive under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes, and to related record reporting requirements.

14. Executive’s Representations; No Delegation. Executive hereby represents and
warrants that he is not precluded, by any agreement to which he is a party or to
which he is subject, from executing and delivering this Agreement, and that this
Agreement and his performance of the duties and responsibilities set forth
herein does not violate any such agreement. Executive shall indemnify and hold
harmless the Company and its parents, subsidiaries and affiliates and their
officers, directors, employees, agents and advisors for any liabilities, losses
and costs (including reasonable attorney’s fees) arising from any breach or
alleged breach of the foregoing representation and warranty. Executive shall not
delegate his employment obligations under this Agreement to any other person.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in that state, without regard to its conflict of laws
provisions.

16. Entire Agreement; Amendment. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter, is intended (with the
documents referred to herein) as a complete and exclusive statement of the terms
of the agreement between the parties with respect thereto and may be amended
only by a writing signed by all parties hereto.

 

7



--------------------------------------------------------------------------------

17. Notices. Any notice or other communication made or given in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand, by facsimile transmission, by a nationally recognized
overnight delivery service or mailed by registered mail, return receipt
requested, to a party at his or its address set forth below or at such other
address as a party may specify by notice to the others:

 

If to the Company or MKHL:

c/o Michael Kors (USA), Inc.

11 West 42nd Street, 28th Floor

New York, NY 10036

Fax: 646-354-4824

Attention: General Counsel

 

If to Executive:

At the home address on file with the Company

Fax: 516-365-6872

 

with a copy to:

Schlesinger Gannon & Lazetera LLP

535 Madison Avenue

New York, NY 10022

Fax: 212-652-3789

Attention: Sanford J. Schlesinger, Esq.

or to such other addresses as either party hereto may from time to time specify
to the other. Any notice given as aforesaid shall be deemed received upon actual
delivery.

18. Assignment. Except as otherwise provided in this Section 18 and
Section 1(c), this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, representatives, successors and
assigns. This Agreement shall not be assignable by Executive and shall be
assignable by the Company and MKHL, in whole or in part, only (i) to MKHL or any
of its subsidiaries and (ii) subject to compliance with Section 1(c).

19. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement, or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.

 

8



--------------------------------------------------------------------------------

20. Waiver. The failure of any party to insist upon strict adherence to any term
or condition of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.

21. Section Headings. The section headings contained in this Agreement are for
reference purpose only and shall not affect in any way the meaning or
interpretation of this Agreement.

22. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.

23. Arbitration. Any dispute or claim between the parties hereto arising out of,
or in connection with, this Agreement and/or Executive’s employment shall become
a matter for arbitration; provided, however, that Executive acknowledges and
agrees that in the event of any alleged violation of Section 9 hereof, the
Company and any of its parents, subsidiaries and affiliates shall be entitled to
obtain from any court in the State of New York, temporary, preliminary or
permanent injunctive relief as well as damages, which rights shall be in
addition to any other rights or remedies to which it may be entitled. The
arbitration shall take place in New York City and shall be before a neutral
arbitrator in accordance with the Commercial Rules of the American Arbitration
Association; provided however, that to the extent such arbitration involves any
allegation(s) of a violation of any law, rule or regulation which prohibits
discrimination in employment, the arbitrator shall apply the National Rules for
the Resolution of Employment Disputes (as modified) of the American Arbitration
Association then existing in determining the damages, if any, to be awarded and
the allocation of costs and attorneys fees between or among the parties. The
decision or award of the arbitrator shall be final and binding upon the parties
hereto. The parties shall abide by all awards recorded in such arbitration
proceedings, and all such awards may be entered and executed upon in any court
having jurisdiction over the party against whom or which enforcement of such
award is sought.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

MICHAEL KORS (USA), INC. By:   /s/ Lee S. Sporn  

Name: Lee S. Sporn

Title:   Senior Vice President of Business Affairs,

            General Counsel and Secretary

MICHAEL KORS HOLDINGS LIMITED By:   /s/ Lee S. Sporn  

Name: Lee S. Sporn

Title:   Senior Vice President of Business Affairs,

            General Counsel and Secretary

  /s/ John D. Idol   JOHN D. IDOL

 

10